Citation Nr: 0517885	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  98-13 920A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an extra-schedular rating for bilateral pes 
planus, including a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Caleb M. Pilgrim, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO effectuated a February 1997 decision by the 
Board by establishing a grant of service connection for 
bilateral pes planus and assigning a 10 percent rating for 
the disorder.  The veteran perfected an appeal of the 
assigned rating.

In a January 1999 rating decision the RO increased the rating 
from 10 to 30 percent.  The veteran continued to assert that 
he was entitled to a higher rating.  His appeal was 
previously before the Board in February 1999, at which time 
the Board awarded a 50 percent schedular rating for bilateral 
pes planus, which is the maximum rating allowed for that 
disability.  The Board remanded the issue of entitlement to 
an extra-schedular rating, including a total rating based on 
unemployability, for consideration by the RO.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996) (the Board does not have 
jurisdiction to determine entitlement to an extra-schedular 
rating in the first instance).

In a May 2000 supplemental statement of the case, the RO 
determined that the criteria for referral of the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular rating, including a total rating based on 
unemployability, were not met.  The veteran's appeal has been 
returned to the Board for appellate consideration of that 
issue.

In May 1999 and September 2004 the veteran testified at 
personal hearings chaired by the undersigned.  Transcripts of 
those hearings are of record.  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The bilateral pes planus has not resulted in marked 
interference with employment or frequent periods of 
hospitalization, and is not shown to be so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards.

3.  The bilateral pes planus, rated as 50 percent disabling, 
is the veteran's only service-connected disability.

4.  The veteran is not unemployable due to the bilateral pes 
planus.


CONCLUSION OF LAW

The criteria for referral of the case for consideration of an 
extra-schedular rating, including a total rating based on 
unemployability, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 3.341, 4.1, 4.16(b), 4.19 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unable to work due to his 
bilateral foot disability.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Duty to Notify

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not yet been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirement of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a section 5103(a) notice and assistance 
in developing the claim.  Pelegrini, 18 Vet. App. at 122.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in July 2003 by informing 
him of the evidence required to establish entitlement to an 
extra-schedular rating.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO informed him 
that although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claim.  

The veteran was also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the need to 
submit medical evidence that established entitlement to an 
extra-schedular rating.  The RO also informed him of the 
cumulative evidence previously provided to VA or obtained by 
VA on his behalf, and any evidence he identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed him of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

Although the July 2003 notice was sent following the RO's 
February 2000 decision, the veteran has had almost two years 
following the notice to submit additional evidence or 
identify evidence for the RO to obtain.  Following the July 
2003 notice the RO undertook additional development, and re-
adjudicated the substantive merits of his claim in May 2000, 
August 2000, November 2003, and February 2004 supplemental 
statements of the case.  In re-adjudicating the appeal the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard of proof.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, No. 02-1077, slip 
op. at 15 (U.S. Vet. App. April 15, 2005).  The Board finds 
that in this case the delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
his claim was fully developed and re-adjudicated after the 
notice was provided.



Duty to Assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 C.F.R. § 3.159(c) 
(2004).  

The RO obtained the veteran's VA and private treatment 
records, and provided him VA medical examinations in October 
1994, June 1997, December 1998, and November 2003.  The RO 
also obtained a medical opinion regarding his employability.  
The veteran has also presented private medical reports in 
support of his claim, and provided hearing testimony before 
the undersigned.  The veteran and his representative have 
been afforded the opportunity to present evidence and 
argument, and have done so.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2004).
Factual Background

The veteran claimed entitlement to compensation benefits for 
"fallen arches" in January 1994.  The only treatment he 
reported receiving for his feet was from the Somers 
Correctional Facility in the 1970s.  The records from the 
Department of Corrections indicate that he was incarcerated 
from 1973 to 1983, although it is not clear whether his 
incarceration was continuous.

He claimed entitlement to VA pension benefits in September 
1994, and indicated that he had completed four years of high 
school.  He reported that he left his last job in January 
1994 due to a heart condition.  

VA treatment records show that he was hospitalized in August 
1994 for cardiac catheterization and coronary angioplasty due 
to a myocardial infarction.  In a January 1995 report his 
cardiologist stated that following the myocardial infarction 
the veteran had an ejection fraction of 45 percent, that he 
continued to experience angina, and that he was totally 
disabled and unemployable due to his heart disease.  In a 
June 1995 rating decision the RO determined that the veteran 
was permanently and totally disabled for nonservice-connected 
pension purposes due primarily to arteriosclerotic heart 
disease.

As previously stated, in a February 1997 decision the Board 
found that new and material evidence had been received, 
reopened the claim for service connection, and granted 
service connection for bilateral pes planus by finding that 
the disorder, which had resulted in the veteran's separation 
from service, did not pre-exist service.  In the March 1997 
decision here on appeal, the RO established a grant of 
service connection for bilateral pes planus effective with 
the date of the January 1994 claim.  The veteran then 
perfected an appeal of the assigned rating.

During the June 1997 VA examination the veteran complained of 
constant pain in the feet.  The examiner noted that he was 
able to walk without difficulty.  Examination revealed a 
bilateral pes planus deformity of the feet, which was the 
diagnosis.

In a June 1997 report the veteran's private podiatrist stated 
that he complained of severe pain and the inability to 
function on his feet for an extended period of time.  
Clinically, he had markedly pronated feet on both sides, 
which the podiatrist described as maximally pronated.  X-rays 
revealed almost vertical talus position of the foot with a 
zero calcaneal inclination angle, bilaterally.  There was 
marked abduction of the forefoot, bilaterally, and there was 
early hallux abducto valgus deformity and hammertoe 
development.  His gait demonstrated marked pronation 
throughout, and an attempt at toe-standing revealed a fixed 
structural type of pes planus deformity.  The prognosis was 
that the veteran, in all likelihood, would need extensive 
surgery on both feet in order for his feet to function 
without pain.  The podiatrist also recommended that the 
veteran use orthotic devices to stabilize his feet prior to 
surgical intervention.  He noted the veteran's history of 
heart disease, but did not provide an opinion regarding his 
employability.

The VA examination in December 1998 resulted in a diagnosis 
of severe pes valgoplanus, bilaterally.  The examiner also 
noted the veteran's history of heart disease, but did not 
provide an opinion regarding his employability.  Based on the 
results of the December 1998 examination, in the January 1999 
rating decision the RO increased the rating for bilateral pes 
planus from 10 to 30 percent, effective with the date of the 
examination.

The veteran testified during a travel board hearing in May 
1999 regarding the effect the bilateral pes planus had on his 
employment and activities.  He stated that he did not have 
the education to do a sit-down job, and that he basically did 
manual labor that required him to be on his feet for eight 
hours a day.  Prior jobs included working as a chef and 
welder.  He stated that he could not keep a job longer than 
six months to a year due to absenteeism associated with his 
feet.

In a May 1999 report his private podiatrist again described 
the severity of the pes planus deformity of his feet.  The 
podiatrist noted the veteran's history of heart disease, and 
referenced X-ray studies showing arthritis in the joints of 
the feet and advanced peripheral vascular disease in the 
lower extremities.  The podiatrist stated that the veteran 
had the worst form of acquired flat foot deformity that is 
identifiable, and that his feet manifested all of the 
criteria for a 50 percent rating.  In the February 2000 
decision the Board granted a 50 percent rating for bilateral 
pes planus, and remanded the issue of entitlement to an 
extra-schedular rating for additional development and 
adjudication.

VA treatment records show that although the veteran received 
extensive treatment for other medical problems, primarily his 
heart disease, the records are negative for any complaints or 
clinical findings pertaining to the feet.  In September 1999 
he reported that he participated in regular aerobic exercise 
and that he usually had no problems with running.  His only 
complaint after running one mile was a little chest pain on 
occasion and shortness of breath.  In November 1999 he 
reported that he had been lifting weights, running, playing 
basketball, and power walking three miles, three times a 
week.  Later in November he stated that he was able to 
tolerate an hour of exercise without difficulty, and he was 
then participating in wellness conditioning at the VA medical 
center (MC) three times a week.  In January 2000 he again 
told his physician that he got regular aerobic exercise, and 
that he had no problem with running.

In an April 2000 report the veteran's private podiatrist 
indicated that his bilateral pes planus had gotten worse, 
with decreased walking capability since his most recent visit 
approximately one year earlier.  The veteran reported pain 
and swelling in his ankles and feet if he was on them for 
more than ten or fifteen minutes, for which he was taking 
over the counter medication.  The podiatrist provided the 
opinion that due to the arthritis, fixed-position deformity 
of the feet, and the inability to walk on uneven ground, the 
foot disorder was at least 70 percent disabling.  He 
indicated that the veteran may need an electrical cart for 
mobility, in that he could not be on his feet for more than 
10 or 15 minutes.  He did not indicate the metric he used in 
estimating the 70 percent foot disability.

The podiatrist noted that the veteran had rather significant 
cardiovascular disease and peripheral vascular disease.  In a 
May 2000 addendum he provided the opinion that the veteran 
was 70 percent disabled with respect to his feet and that, as 
a result of this condition and "other related factors," he 
was unemployable.  He did not describe the "other related 
factors."

During a hearing before the RO's Decision Review Officer in 
June 2000, the veteran again reported that he could not keep 
a job due to the problems with his feet and that he 
continually got fired due to absenteeism.  He stated that he 
was unable to work at sedentary jobs because his feet would 
swell and "feel like lead."  He stated that he was unable 
to walk more than a block due to pain in his feet.  In 
addition to the jobs previously reported, he stated that he 
had cleaned sewers and worked for a cleaning company for 
16 years, but was able to take time off work when he needed 
to.  That employment ended when the company moved out of 
state.  Other than that employment, he had not been able to 
hold a job more than six months to a year because he would 
get fired due to being absent from work so often.

According to the VA treatment records, when examined in June 
2001 the veteran denied having any joint aches or muscle 
pains.  He also reported that he exercised daily.  He was 
hospitalized in July 2001 due to another myocardial 
infarction, when he underwent coronary angioplasty.  When 
admitted he reported that until four months previously he was 
able to walk two to three miles, but that his exercise 
tolerance had decreased since then due to chest pain.  

In June 2002 he reported playing basketball and walking one 
mile a day.  He also reported having no difficulty climbing 
three flights of stairs.  In July 2002 his treatment provider 
noted that he continued to power-walk two and a half miles a 
day.  In May 2003 his complaint of pain in the legs was 
attributed to probable peripheral vascular disease.  He also 
complained of numbness and stiffness in the right leg after 
walking two blocks, which could be due to the angioplasty 
entrance wound.

The RO provided him a VA medical examination in November 2003 
for the expressed purpose of obtaining an opinion regarding 
his employability.  The examiner indicated that the veteran's 
claims file was reviewed.  In the report of the examination 
the examiner summarized prior X-rays findings, the reports 
from the private podiatrist, and the veteran's complaints and 
employment history.  Regarding employment, the veteran 
indicated that he worked eleven years shampooing carpets and 
putting in hardwood floors, six to seven years as a truck 
driver, and four years in housekeeping.  He reportedly 
stopped working in September 1994 after his first heart 
attack and had not worked since then.  

During the examination the veteran complained of constant 
pain in the feet that was a "6" or "7" on a scale of 1-10, 
which worsened to an "8" or "9" with walking 600-700 feet, 
going up and down stairs, and standing for more than 5 or 10 
minutes.  He denied taking any medication or using any 
orthotic devices for his feet.  He also complained of 
constant swelling of the feet.  In addition to his 
significant bilateral pes planus, the examiner noted that the 
veteran's past medical history was significant for myocardial 
infarctions in 1994 and 2001, with surgical stenting in July 
2001.  He had been advised to have bypass surgery, but had 
declined.

The examiner provided the opinion that there were two 
disabilities that prevented the veteran from working full 
time; his coronary artery disease and pes planus.  The 
examiner found that the heart disease was more life 
threatening, but that the impact of the pes planus on his 
employability was "a trickier question."  He found that the 
veteran should not work in jobs that required heavy lifting, 
prolonged standing or walking, and long-distance driving.  
The examiner noted the veteran's job history (and absenteeism 
due to foot pain), and found that it was less likely that he 
could keep a job for a long period of time.  He did not find 
that the veteran was incapable of any form of substantially 
gainful employment.

A January 2004 VA treatment record indicates that, for the 
first time, the veteran sought treatment for his feet.  At 
that time he complained of painful flat feet and ankles.  He 
reported that his symptoms were more noticeable when standing 
or walking.  Following an examination the treating podiatrist 
indicated that the veteran had 50 percent of functioning of 
both ankles.

In September 2004 the veteran testified during a video 
conference hearing.  In addition to information offered 
during prior hearings, he stated that he last worked in 1996 
due to problems with his feet and ankles, and due to a heart 
attack.  He also stated that he had been told that he would 
eventually need a motorized scooter.  
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that the veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
nonservice-connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the veteran's service-connected 
disabilities render him incapable of substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2004).  

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disability shall be rated totally disabled.  If the 
veteran is unemployable due to service-connected disability, 
and the percentage requirements of 38 C.F.R. § 4.16(a) are 
not met, the case should be submitted to the Director of the 
Compensation and Pension Service for consideration of an 
extra-schedular rating.  38 C.F.R. § 4.16(b) (2004).  

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Director of the 
Compensation and Pension Service, upon field office 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b) (2004).

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue.  38 
C.F.R. § 4.16(b) (2004).  The veteran's age and the affects 
of nonservice-connected disability cannot, however, be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2004).  
Analysis

The bilateral pes planus has been rated as 50 percent 
disabling, which is the maximum schedular rating available 
for pes planus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2004).  The veteran contends that he is entitled to a 
70 percent rating based on the assessment of his private 
podiatrist, and that the 70 percent rating would then warrant 
a total disability rating based on individual 
unemployability.

Although the podiatrist provided the opinion that the 
veteran's feet resulted in a 70 percent disability, the 
determination regarding the appropriate rating is based on 
regulatory criteria, not an individual physician's estimate 
regarding the degree of disability.  38 C.F.R. § 4.1 (2004).  
The physician is competent to provide evidence of medical 
symptoms, clinical findings, and a diagnosis, but the 
assessment of the degree of disability is the function of the 
VA adjudicator, not the physician.  See Jones v. West, 12 
Vet. App. 383 (1999) (an opinion that is outside the scope of 
the medical professional's skill is not probative).

Because the maximum rating available under the Rating 
Schedule has been assigned, the assignment of a higher rating 
is dependent on consideration of the factors applicable to an 
extra-schedular rating.  Those criteria consist of marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2004).  The evidence does not indicate that the veteran has 
ever been hospitalized for his foot disorder, nor has he 
sought regular medical treatment.  He claims that he is 
entitled to an extra-schedular rating due to the impact of 
his foot disability on his employability.

The evidence shows that the veteran has been unemployed since 
1994.  In addition to his service-connected foot disability, 
however, he suffers from coronary artery disease, having had 
two myocardial infarctions.  When he claimed entitlement to 
pension benefits in 1994 he reported that he had stopped 
working due to his heart condition, not his foot disability.  
His VA physician found in January 1995 that he was 
unemployable due to his heart disease, with no reference to 
his foot disability.

The veteran has testified on multiple occasions that, since 
his separation from service, he has been unable to keep a job 
for more than six months to a year due to the numerous 
absences required by his foot disability.  There is no 
contemporaneous evidence documenting his employment status, 
or the reasons for any absences.  For at least part of that 
period he was incarcerated, and during his incarceration 
there was only one reference to any foot problems.  He has 
received treatment from VA since 1994, but his treatment 
records do not document any complaints or clinical findings 
pertaining to the feet prior to January 2004.  He saw a 
private podiatrist, but apparently only for the purpose of 
documenting his foot disability, in that he received no 
treatment from the podiatrist.  Although the private 
podiatrist indicated that orthotics might alleviate his 
symptoms, there is no indication that the veteran sought such 
treatment.

The veteran has stated on numerous occasions that he is 
unable to be on his feet for an extended period of time.  The 
VA treatment records show, however, that he was able to run 
up to a mile, play basketball, power-walk up to three miles, 
walk up three flights of stairs, and participate in regular 
aerobic exercise without difficulty.  For these reasons the 
Board finds that his assertion that he is unable to be on his 
feet long enough to engage in any sort of substantially 
gainful employment is not credible.  See Madden v. Gober, 123 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to 
discount the weight, credibility, and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

The private podiatrist provided the opinion that as a result 
of his foot condition and "other related factors," the 
veteran is unemployable.  Because the podiatrist noted the 
veteran's history of heart disease, presumably the "other 
related factors" consist of the heart disease.  Disability 
due to nonservice-connected causes cannot be considered in 
determining the veteran's entitlement to an extra-schedular 
rating.  38 C.F.R. §§ 4.14, 4.16 (2004).  The podiatrist did 
not find that the foot condition alone would preclude the 
veteran from working.  For these reasons the medical opinion 
is not probative of the veteran's entitlement to an extra-
schedular rating based on marked interference with 
employment.

In addition, in providing his opinion the podiatrist relied, 
at least to some extent, on the veteran's recitation of 
medical and employment history.  The veteran had stated that 
since his separation from service he had been unable to 
maintain long periods of employment due to his foot 
disability.  As previously stated, there are no 
contemporaneous records documenting his actual work history, 
or the reasons for any absences.  As shown above, information 
provided by the veteran is not considered to be credible.  
Since the physician relied on this information and did not 
have the benefit of reviewing the veteran's complete history, 
the opinion is not probative of the veteran's employability.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (VA is not 
required to accept a medical opinion that is based on the 
veteran's recitation of medical history and unsupported by 
clinical findings).

On the other hand, the September 2003 VA examiner examined 
the veteran and reviewed all of the medical records in the 
claims file, including the reports from the private 
podiatrist.  Although the examiner found that the veteran's 
bilateral pes planus precluded him from certain types of 
employment, he did not find that the foot disability 
precluded him from any type of substantially gainful 
employment.  Because that opinion was based on review of the 
evidence of record, it is highly probative.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based 
on review of the entire record is more probative than an 
opinion based on the veteran's reported history).  

Although the examiner indicated that the veteran might not be 
able to maintain a job for a long period of time, that 
conclusion was apparently based on the veteran's report of 
being unable to keep a job due to frequent absences caused by 
foot pain.  As previously stated, there are no 
contemporaneous records actually documenting his work history 
or the reasons for any absences.  Since the comment was not 
the result of the examiner's personal assessment, the comment 
is more accurately viewed as a restatement of the veteran's 
contention.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) ("Evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence.").

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places him in a position different from other veterans with 
the same disability rating.  The fact that he is unemployed 
or has difficulty obtaining employment is not enough; the 
50 percent rating that has been assigned is recognition that 
the impairment makes employment difficult.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  In other words, there 
has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that the criteria for referral of the case to the 
Director of the Compensation and Pension Service for 
consideration of an extra-schedular rating are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).


ORDER

Referral of the claim for consideration of an extra-schedular 
rating, including a total rating based on individual 
unemployability, is denied.




______________________________               
______________________________
                    J. E. Day	                   	N. W. 
Fabian
               Veterans Law Judge,                             
Acting Veterans Law Judge,
          Board of Veterans' Appeals                       
Board of Veterans' Appeals



__________________________
N. R. Robin
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


